DETAILED ACTION
The applicant’s submission filed on June 30, 2021 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Louis Frank on 2/4/2022.
The application has been amended as follows:

Referring to claim 1, amend  limitation in lines 18-19 claim 1 as shown below:

wherein the plated layer on the step portion on the first main surface comprises an upper stage surface, 

Referring to claim 13, amend  limitation of claim 13 in lines 1-2 of page 25 as shown below:

wherein the plated layer on the first step portion on the first main surface comprises a first upper stage surface, 
Amend limitation of claim 13 in lines 4-5 of page 25 as shown below:

on the second step portion on the second main surface comprises a second upper stage surface, 


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on 06/30/2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “A substrate with a built-in electronic component comprising …an external electrode including a base layer including a step portion formed on the first main surface, and a plated layer formed on the base layer, the external electrode being connected to the internal electrodes; a housing layer housing the multi-layer ceramic electronic component; ….. the connection electrode having a connection surface in contact with the external electrode, wherein the plated layer on the step portion on the first main surface comprises an upper stage surface, a lower stage surface, and a standing surface that connects the upper stage surface and the lower stage surface, and wherein the connection surface is in direct contact with the lower stage surface, the 

Referring to claims 13-20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 13; the limitations “A substrate with a built-in electronic component comprising an external electrode including a base layer including a first step portion formed on the first main surface and a second step portion formed on the second main surface, and a plated layer formed on the base layer, the external electrode being connected to the internal electrodes; a housing layer housing the multi-layer ceramic electronic component; and a wiring layer including ….. a first connection electrode connected to the external electrode and the first conductor layer and formed in the first insulating layer to face the first step portion in the first axial direction, and a second connection electrode connected to the external electrode and the second conductor layer and formed in the second insulating layer to face the second step portion in the first axial direction, wherein the first connection electrode having a first connection surface in contact with the external electrode, wherein the second connection electrode having a second connection surface in contact with the external electrode, wherein the plated layer on the first step portion on the first main surface comprises a first upper stage surface, a first lower stage surface, and a first standing surface that connects the first upper stage surface and the first lower stage surface, wherein the plated layer further on the second step portion on the second main surface comprises a second upper 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the 
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847